Citation Nr: 1535205	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  09-11 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to November 1952.  The Appellant is the Veteran's spouse.

This appeal comes to the Board of Veterans' Appeals from a March 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO denied the claim currently on appeal as well as the issue of service connection for the cause of the Veteran's death.  In her notice of disagreement of September 2007, the appellant limited her appeal to the issue of entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless systems.

The issue of whether new and material evidence has been received to reopen the Appellant's claim of entitlement to service connection for the cause of the Veteran's death has been raised by the record in a February 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran died in June 2005.

2.  At the time of the Veteran's death, his only service-connected disability was thrombophlebitis, and he was in receipt of a total disability rating based on individual unemployability due to his service-connected disability (TDIU), effective March 25, 1999.

3.  The Veteran was not evaluated as totally disabled due to a service-connected disability for ten continuous years immediately preceding his death, was not evaluated as totally disabled continuously from the date of separation from service and for a period of not less than five years immediately preceding his death, and was not a former prisoner of war.


CONCLUSION OF LAW

The criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).   Generally, upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

However, where the law as mandated by statute, and not the evidence, is dispositive of a veterans benefit claim, the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  In this case, there is no reasonable possibility of furthering the claim by additional notice or development.  The U.S. Court of Appeals for Veteran Claims has held that needless remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

A surviving spouse may establish entitlement to DIC pursuant to 38 U.S.C.A. 
§ 1318 when it is shown that the veteran's death was not the result of his own willful misconduct and, at the time of death, the veteran was receiving, or entitled to receive, compensation for a service-connected disability that was:  (1) rated by VA as totally disabling for a continuous period of at least ten years immediately preceding death; or, (2) rated by VA as totally disabling continuously since the veteran's release from active duty and for a period of at least five years immediately preceding death; or, (3) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war who died after September 30, 1999.  See 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (a).  For the purposes of this provision, the total disability rating may be based on schedular considerations or on unemployability (TDIU).  See 38 C.F.R. § 3.22(c).

The Appellant claims entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.   

In essence, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are:  (1) to meet the above-described statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error (CUE) in a previous decision; or, (3) to show that service department records were in existence at the time of a prior VA decision but were not considered by VA, and that such records provide a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively.  Under the current version of 38 C.F.R. § 3.22, DIC benefits may not be awarded based on "hypothetical entitlement" for ten years preceding the veteran's death, no matter when the claim was filed.  See Tarver v. Shinseki, 557 F.3d 1371, 1374-77 (Fed. Cir. 2009); Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).

In the instant case, the Veteran was released from active duty in November 1952.  At the time of the Veteran's death, he was in receipt of a 60 percent rating for thrombophlebitis, effective from April 6, 1982, and a TDIU, effective March 25, 1999.  At the time of his death, the Veteran had been in receipt of a TDIU for approximately six years and three months.  There is no evidence to suggest that the Veteran was a prisoner of war.  Accordingly, the Veteran was not rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; was not rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death; and has not been shown to be a former prisoner of war.  38 C.F.R. § 3.22(a).  Thus, the statutory criteria under 38 U.S.C.A. § 1318 have not been met.

Neither the Veteran during his lifetime, nor the Appellant, has specifically pled CUE in any previous rating actions.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim of CUE requires specific allegations of CUE).  In this regard, the Board notes that the issue of an earlier effective date for a TDIU was adjudicated in a final October 2001 Board decision.  At that time, the Board found that the Veteran was entitled to an effective date no earlier than March 25, 1999.  The Board also noted that no formal or informal claim for a TDIU had been made at any point prior to 1997.  Additionally, the Board acknowledged that the Veteran did not claim CUE with any prior VA decision.  

Furthermore, while the Board acknowledges the Appellant's contention that, had the Veteran received the proper guidance from his representative, he would have been granted a TDIU long before March 1999 and, thus, would have met the 10 year requirement of 38 U.S.C.A. § 1318.  See Statement in Support of Claim, February 2009.  Indeed, the evidence shows that the Veteran stopped working in the early 1980s.  See, e.g., Veteran's Application for Increased Compensation Based on Unemployability, June 1998.  However, this argument does not rise to the level of specificity necessary to properly plead CUE.  Furthermore, the Appellant's argument is based upon a "hypothetical entitlement" which is not permitted under 38 C.F.R. § 3.22.  See Tarver v. Shinseki, supra; Rodriguez v. Peake, supra.  The Appellant's argument does not allege CUE with respect to any prior VA decision.

Although the Board is very sympathetic to the Appellant's claim, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is based upon specific and unambiguous requirements that have not been met in the instant case.  The Board has no authority to grant claims on an equitable basis; instead, the Board is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board emphasizes, however, that the denial of this claim does not in any way diminish the Veteran's distinguished service.  As the preponderance of the evidence is against the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318, the benefit of the doubt doctrine does not apply, and her claim must be denied.  See 38 U.S.C.A. § 5107.


(Continued on next page)


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


